HOUSTON, Justice
(concurring specially).
I vote to grant the motion to stay.
It is probable that no one in the State judiciary has the power to direct the Governor of Alabama to call a special session of the legislature for the purpose of changing existing congressional districts so that they do not violate the United States Constitution. Alabama Constitution of 1901, §§ 42, 43. That is what this appeal must determine.
The Governor knows that the existing congressional districts within the State of Alabama violate the United States Constitution. The Governor knows that the Alabama Legislature is the ELECTED BRANCH OF STATE GOVERNMENT with the primary responsibility to change the congressional districts so that they will be constitutional. ONLY THE GOVERNOR HAS THE POWER TO CALL A SPECIAL SESSION of the Alabama Legislature so that it may do its duty. Constitution, § 122. The law presumes that the Governor knows his duty.
I am concerned with the following that appears in the “Application for Stay or Injunction Pending Appeal” filed in this Court by the Governor:
“At this time, a trial is set to begin before a three-judge federal panel in Mobile, Alabama on January 3, 1992, in the case of Wesch v. Hunt, No. 91-0787-BH (S.D.Ala.). The purpose of that litigation will insure timely and orderly congressional elections in the state. The [State] trial court’s order, if not stayed, may frustrate that objective and create needless voter confusion.”
(Emphasis added.)
I have the deepest respect for each of the federal judges on this three-judge panel. They are men of great personal integrity, with bright and principled judicial minds; however, I am not certain that the Governor will be properly discharging his duty if he purposely permits UNELECTED federal judges to redraw the congressional districts in Alabama, without first giving the duly ELECTED legislature that opportunity. It appears to me from the Governor's application to this Court that the Governor has refused to call a special session of the legislature and is resisting a court order requiring him to call a special session, because if he did, the legislature may redistrict the state and thereby “frustrate” the Governor’s objective of having a “three-judge federal panel” redraw these congressional districts. The law presumes that the Governor knows his duty. As an Associate Justice of the Alabama Supreme Court, I presume that the Governor will not neglect his duty. The law requires that this Court grant this stay.